            Case 1:19-cv-00308-TCW Document 5 Filed 02/27/19 Page 1 of 1



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                               )
FMS Investment Corp.,                          )
                                               )
                                                                    19-308 C
                      Plaintiff,               )               Case No. XX-XXX
                                               )
       v.                                      )               Judge:__________
                                               )
THE UNITED STATES,                             )
                                               )
                      Defendant.               )
                                               )
                                               )

                           RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Rules of the United States Court of Federal Claims, the

undersigned counsel of record for FMS Investment Corp. (“FMS”) states that FMS is a wholly-

owned subsidiary of Ceannate Corporation.

                                                           Respectfully submitted,

                                                           s/ David R. Johnson
                                                           David R. Johnson
                                                           VINSON & ELKINS LLP
                                                           2200 Pennsylvania Ave. NW
                                                           Suite 500 W
                                                           Washington, DC 20037
                                                           Tel: (202) 639-6500
                                                           Fax: (202) 879-8980
                                                           Email: drjohnson@velaw.com

Dated: February 27, 2019                                   Attorney of Record for FMS
                                                           Investment Corp.
